The appraisers to allot the homestead are required by The Code, sec. 502, to be discreet persons, "qualified to act as jurors." The plain import of this language is that they shall have the (29)  qualifications of regular jurors. These are not required to be freeholders. Tales jurors are required by The Code, sec. 405, to be taken from bystanders qualified to serve as jurors, and by The Code, sec. 1733, such tales jurors are further required to be freeholders, and must not have served on the jury within that court within two years. This shows that these extraordinary jurors must not only be "qualified to serve as jurors," but must have the additional qualifications of being freeholders and of non-service in same capacity for two years. State v.Whitley, 88 N.C. 691. The reason of this was to prevent professional jurors who might be "qualified to act as jurors" from monopolizing the jury box. Neither the reason nor the letter of the law applies to *Page 21 
appraisers, who need not be summoned hastily, nor usually from a crowd of bystanders. There is no requirement that they shall have the qualification of being freeholders, as is the case with extraordinary or tales jurors, but simply that they shall be "qualified to act as jurors," i. e., as ordinary or regular jurors.
No error.